DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S PG-PUB NO. 20200175062 A1) in view of Ak et al (CVPR, 2018, pp. 7708-7717), and further in view of Yang et al (2018 IEEE/CVF, pp. 3684-3692).
-Regarding claim 1, Chen discloses a method, comprising (Abstract; Figs. 1-8): obtaining feature information including boundary information of at least two target areas in an input image by inputting the input image to a first neural network ([0011], “query image … pre-trained first deep neural network … target region of interest”; [0027]; [0089]-[0091]; [0092], “a plurality of sub-regions … determined as regions of interest”; [0099], “more than one target region of interest”; Fig. 2, steps 201-202; Fig. 3); obtaining target feature vectors representing the at least two[0072], “target feature … may be represented by feature vectors”; FIG. 204) by processing the feature information according to a convolution processing on a main target area (FIG. 2, 202-204; [0090], “obtain target region of interest”; [0094], “second deep neural network” (A person skilled in the art would understand that deep neural network processing is a convolution processing)) and based on at least two second neural networks for the at least two target areas ([0011], “target region of interest … a pre-trained second deep neural network … target region-of-interest feature … aggregating … target feature of the query image”; [0027]; [0072], “target feature … represented by feature vectors”; [0092], “a plurality of sub-regions”; [0099], “a plurality of different target regions of interest features”; Fig. 2, steps 203-204; Fig. 3), wherein positional relationship between the at least two target areas based on area positions of the at least two target areas in the input image ([0017], “outputting position information of the target region of interest”; [0031]; [0092], “… each position in the feature map represents … original position of the correspondingly input query image … a plurality of sub-regions”; [0093]: “position information of the target region of interest”) is reflected in the target feature vector ([0072], “target feature … represented by feature vectors”); and searching a database storing a plurality of images for an image corresponding to the input image by comparing the target feature vectors with feature vectors of the plurality of images ([0015]; [0072], “similarity between the feature vectors is calculated to obtain the similarity of the target feature of the query image and the target feature of each image to be retrieved”; [0141], “database”; Fig. 2, steps 205-207) , wherein the convolution processing is based on processing in a spatial scale.
Chen does not teach boundary information of target areas and at least two second neural networks. Chen also does not teach that target areas are associated each other based on position information and wherein the convolution processing is based on processing in a spatial scale.
In the same field of endeavor, Ak teaches a method conducting fashion searches using query images with basic and region-specific attribute (Ak: Abstract; Figures 1-8).  Ak further teaches boundary information of target areas (Ak: Page 7711, 1st Col., 1st paragraph, “estimating a bounding box, that covers the largest connected region in the AAM” (A person skilled in the art would understand that a boundary can be a bounding box, see reference Wu et al, U.S PG-PUB NO. 20210027085 A1, FIGS. 3-4, [0024])) and processing the feature information based on at least two second neural networks for the at least two target areas (Ak: Figure 2). Chen further teaches a first neural network and similarity learning (Ak: Abstract; Figure 2). Chen also teaches that  target areas are associated each other based on position information (Ak: Figures 2, 4; Page 7712, 2nd Col., Section 3.4, 3rd paragraph 
    PNG
    media_image1.png
    595
    1113
    media_image1.png
    Greyscale
). 
Although AK does not mention feature vector, AK does teach target feature vector by using attribute representation (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …)  (AK: Figure 2 caption). A person skilled in the art understands that feature vectors are used to represent features of an object or a target region in a mathematical, easily analyzable way. 
Positional relationship between the at least two target areas (collar and sleeve) based on area positions of the at least two target areas in the input image is also reflected in the target feature vector (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …) (AK: Figures 2, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Ak by processing the feature information based on at least two second neural networks for the at least two target areas in order to handle region-specific requests to improve similarity learning.
Chen in view of AK does not disclose wherein the convolution processing is based on processing in a spatial scale.
However, Yang is an analogous art pertinent to the problem to be solved in this application and teaches a densely connected Atrous Spatial Pyramid Pooling (ASPP) method for final feature representation (Yang: Abstract; Figures 2-3).
Yang further teaches wherein the convolution processing is based on processing in a spatial scale (Yang: Abstract, “dilation rates”; Figures 2-3; Page 3685, 2nd Col., 3rd paragraph, Section 3.2)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of AK with the teaching of Yang by using dilated convolution in order to generate multi-scale features to cover different scale ranges and cover scale range densely to improve performance of final feature representation.
-Regarding claim 10, Chen discloses a computer program product (Abstract; Figs. 1-8) comprising a non-transitory computer- readable recording medium (FIG. 8, memory 803) having recorded thereon a plurality of instructions, which when executed by a computer (FIG. 8, processor 801), instruct the computer to ([0032]-[0034]; [0149]-[0151]): obtain target feature vectors representing the at least two[0072], “target feature … may be represented by feature vectors”; FIG. 204) by processing the feature information according to a convolution processing on a main target area (FIG. 2, 202-204; [0090], “obtain target region of interest”; [0094], “second deep neural network” (A person skilled in the art would understand that deep neural network processing is a convolution processing)) and based on at least two second neural networks for the at least two target areas ([0011], “target region of interest … a pre-trained second deep neural network … target region-of-interest feature … aggregating … target feature of the query image”; [0027]; [0072], “target feature … represented by feature vectors”; [0092], “a plurality of sub-regions”; [0099], “a plurality of different target regions of interest features”; Fig. 2, steps 203-204; Fig. 3), wherein positional relationship between the at least two target areas based on area positions of the at least two target areas in the input image ([0017], “outputting position information of the target region of interest”; [0031]; [0092], “… each position in the feature map represents … original position of the correspondingly input query image … a plurality of sub-regions”; [0093]: “position information of the target region of interest”) is reflected in the target feature vector ([0072], “target feature … represented by feature vectors”); and search a database storing a plurality of images for an image corresponding to the input image by comparing the target feature vectors with feature vectors of the plurality of images ([0015]; [0072], “similarity between the feature vectors is calculated to obtain the similarity of the target feature of the query image and the target feature of each image to be retrieved”; [0141], “database”; Fig. 2, steps 205-207) , wherein the convolution processing is based on processing in a spatial scale.
Chen does not teach boundary information of target areas and at least two second neural networks. Chen also does not teach that target areas are associated each other based on position information and wherein the convolution processing is based on processing in a spatial scale.
In the same field of endeavor, Ak teaches a method conducting fashion searches using query images with basic and region-specific attribute (Ak: Abstract; Figures 1-8).  Ak further teaches boundary information of target areas (Ak: Page 7711, 1st Col., 1st paragraph, “estimating a bounding box, that covers the largest connected region in the AAM” (A person skilled in the art would understand that a boundary can be a bounding box, see reference Wu et al, U.S PG-PUB NO. 20210027085 A1, FIGS. 3-4, [0024])) and processing the feature information based on at least two second neural networks for the at least two target areas (Ak: Figure 2). Chen further teaches a first neural network and similarity learning (Ak: Abstract; Figure 2). Chen also teaches that  target areas are associated each other based on position information (Ak: Figures 2, 4; Page 7712, 2nd Col., Section 3.4, 3rd paragraph). 
Although AK does not mention feature vector, AK does teach target feature vector by using attribute representation (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …)  (AK: Figure 2 caption). A person skilled in the art understands that feature vectors are used to represent features of an object or a target region in a mathematical, easily analyzable way. 
Positional relationship between the at least two target areas (collar and sleeve) based on area positions of the at least two target areas in the input image is also reflected in the target feature vector (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …) (AK: Figures 2, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Ak by processing the feature information based on at least two second neural networks for the at least two target areas in order to handle region-specific requests to improve similarity learning.
However, Yang is an analogous art pertinent to the problem to be solved in this application and teaches a densely connected Atrous Spatial Pyramid Pooling (ASPP) method for final feature representation (Yang: Abstract; Figures 2-3).
Yang further teaches wherein the convolution processing is based on processing in a spatial scale (Yang: Abstract, “dilation rates”; Figures 2-3; Page 3685, 2nd Col., 3rd paragraph, Section 3.2)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of AK with the teaching of Yang by using dilated convolution in order to generate multi-scale features to cover different scale ranges and cover scale range densely to improve performance of final feature representation.
-Regarding claim 11, Chen discloses an electronic device comprising (Abstract; Figs. 1-8): a memory storing instruction (FIG. 8, memory 803); and at least one processor configured to execute the instructions to (FIG. 8, processor 801; ([0032]-[0034]; [0149]-[0151]): obtain target feature vectors representing the at least two[0072], “target feature … may be represented by feature vectors”; FIG. 204) by processing the feature information according to a convolution processing on a main target area (FIG. 2, 202-204; [0090], “obtain target region of interest”; [0094], “second deep neural network” (A person skilled in the art would understand that deep neural network processing is a convolution processing)) and based on at least two second neural networks for the at least two target areas ([0011], “target region of interest … a pre-trained second deep neural network … target region-of-interest feature … aggregating … target feature of the query image”; [0027]; [0072], “target feature … represented by feature vectors”; [0092], “a plurality of sub-regions”; [0099], “a plurality of different target regions of interest features”; Fig. 2, steps 203-204; Fig. 3), wherein positional relationship between the at least two target areas based on area positions of the at least two target areas in the input image ([0017], “outputting position information of the target region of interest”; [0031]; [0092], “… each position in the feature map represents … original position of the correspondingly input query image … a plurality of sub-regions”; [0093]: “position information of the target region of interest”) is reflected in the target feature vector ([0072], “target feature … represented by feature vectors”); and search a database storing a plurality of images for an image corresponding to the input image by comparing the target feature vectors with feature vectors of the plurality of images ([0015]; [0072], “similarity between the feature vectors is calculated to obtain the similarity of the target feature of the query image and the target feature of each image to be retrieved”; [0141], “database”; Fig. 2, steps 205-207) , wherein the convolution processing is based on processing in a spatial scale.
Chen does not teach boundary information of target areas and at least two second neural networks. Chen also does not teach that target areas are associated each other based on position information and wherein the convolution processing is based on processing in a spatial scale.
In the same field of endeavor, Ak teaches a method conducting fashion searches using query images with basic and region-specific attribute (Ak: Abstract; Figures 1-8).  Ak further teaches boundary information of target areas (Ak: Page 7711, 1st Col., 1st paragraph, “estimating a bounding box, that covers the largest connected region in the AAM” (A person skilled in the art would understand that a boundary can be a bounding box, see reference Wu et al, U.S PG-PUB NO. 20210027085 A1, FIGS. 3-4, [0024])) and processing the feature information based on at least two second neural networks for the at least two target areas (Ak: Figure 2). Chen further teaches a first neural network and similarity learning (Ak: Abstract; Figure 2). Chen also teaches that  target areas are associated each other based on position information (Ak: Figures 2, 4; Page 7712, 2nd Col., Section 3.4, 3rd paragraph).
Although AK does not mention feature vector, AK does teach target feature vector by using attribute representation (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …)  (AK: Figure 2 caption). A person skilled in the art understands that feature vectors are used to represent features of an object or a target region in a mathematical, easily analyzable way. 
Positional relationship between the at least two target areas (collar and sleeve) based on area positions of the at least two target areas in the input image is also reflected in the target feature vector (                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            10
                                            -
                                            2
                                        
                                    
                                
                            
                        
                    , …) (AK: Figures 2, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Ak by processing the feature information based on at least two second neural networks for the at least two target areas in order to handle region-specific requests to improve similarity learning.
However, Yang is an analogous art pertinent to the problem to be solved in this application and teaches a densely connected Atrous Spatial Pyramid Pooling (ASPP) method for final feature representation (Yang: Abstract; Figures 2-3).
Yang further teaches wherein the convolution processing is based on processing in a spatial scale (Yang: Abstract, “dilation rates”; Figures 2-3; Page 3685, 2nd Col., 3rd paragraph, Section 3.2)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of AK with the teaching of Yang by using dilated convolution in order to generate multi-scale features to cover different scale ranges and cover scale range densely to improve performance of final feature representation.
-Regarding claims 2 and 12, Chen in view of Ak discloses the method of claim 1 and the device of claim 11.
The combination further discloses calculating distances between the target feature vectors and the feature vectors of the plurality of images (Chen: [0072], “similarity between the feature vectors is calculated to obtain the similarity of the target feature of the query image and the target feature of each image to be retrieved” (a person skilled in the art would understand that calculating distances can be a measure of similarity. See reference de Campos et al U.S PATENT NO. 8774498 B2, Col. 16, lines 55-65, “measures such as the Euclidian distance, the Manhattan distance, or the cosine similarity may be used in computing similarity between representations”)).
-Regarding claims 3 and 13, Chen in view of Ak discloses the method of claim 2 and the device of claim 12.
The combination further discloses sorting the calculated distances to identify a smallest distance (Chen: [0005]; [0015], “sorting the calculated similarities”; [0030]; [0078], “sorted from high to low or from low to high” (thus identify a smallest distance)).
-Regarding claims 6 and 16, the combination further discloses comprising, before the obtaining the feature information, the obtaining the target feature vectors, and searching the database: obtaining the feature vectors of the plurality of images based on feature information obtained for each of the plurality of images (Chen: Fig. 2, step 205; Fig. 4, step 403; [0072]).
-Regarding claims 7 and 17, the combination further discloses comprising: selecting a subject related to the at least two target areas when the input image includes a plurality of subjects (Chen: [0099], “type …size”; [0126], “position information”)
-Regarding claims 8 and 18, the combination further discloses wherein the selecting the subject comprises receiving a selection of the subject among the plurality of subjects in the input image from a user (Chen: [0093]; [0126], “position information of the region of interest can also be returned to the user for selection”; [0177]; Fig. 2; [0104]; [0065]).
-Regarding claims 9 and 19, Chen does not teach wherein the at least two second neural networks are separate networks for separately extracting each target feature vector of each of the at least two target areas.
In the same field of endeavor, Ak teaches wherein the at least two second neural networks are separate networks for separately extracting each target feature vector of each of the at least two target areas (Ak: Figure 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Ak by processing the feature information based on at least two second neural networks for the at least two target areas in order to handle region-specific requests to improve similarity learning.
-Regarding claim 22, Chen does not teach wherein the obtaining of the feature information is based on multilayer feature extraction. However, it is obvious because deep neural network is used for target feature extraction (Chen: Abstract; [0059]).
In the same field of endeavor, Ak teaches wherein the obtaining of the feature information is based on multilayer feature extraction (Ak: Figure 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Ak by processing the feature information based on at least two second neural networks for the at least two target areas in order to handle region-specific requests to improve similarity learning.
-Regarding claim 23, the modification further discloses wherein parameters for the convolution processing include at least one of a convolution kernel, a convolution kernel size, a dilation factor, or a convolution step size (Yang: Abstract, “dilation rates”; Figures 2-3; Page 3685, 2nd Col., 3rd paragraph, Section 3.2; Page 3287, 1st Col., Section 3.2.1).
Claims 4 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S PG-PUB NO. 20200175062 A1) in view of Ak et al (CVPR, 2018, pp. 7708-7717), and further in view of Yang et al (2018 IEEE/CVF, pp. 3684-3692), in view of Li et al (IEEE Access ( Volume: 5), pp. 13665-13676, 2017).
-Regarding claims 4 and 14, Chen in view of Ak, and further in view of Yang discloses the method of claim 2 and the device of claim 12.
Chen in view of Ak, and further in view of Yang teaches that similarity between the feature vectors is calculated to obtain the similarity of the target feature of the query image and the target feature of each image to be retrieved. 
Chen in view of Ak, and further in view of Yang does not teach that distances between the target feature vectors and the feature vectors of the plurality of images are cosine distances between the target feature vectors and the feature vectors of the plurality of images.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses a method for object retrieval using region-based convolutional neural network (R-CNN) (Li: Abstract; Figures 1-7). Li further discloses that distances between the target feature vectors and the feature vectors of the plurality of images are cosine distances between the target feature vectors and the feature vectors of the plurality of images (Li: Figure 2; Page 13669, 1st Col., 1st paragraph; Page 13670, 1st Col., 2nd-3rd paragraphs, 5th paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Ak, and further in view of Yang with the teaching of Li by using cosine distances in order to improve performance of image retrieval.
Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S PG-PUB NO. 20200175062 A1) in view of Ak et al (CVPR, 2018, pp. 7708-7717), and further in view of Yang et al (2018 IEEE/CVF, pp. 3684-3692), in view of Weng et al (Proceedings of 2013 3rd International Conference on Computer Science and Network Technology, pp. 1016-1020).
-Regarding claims 5 and 15, Chen in view of Ak, and further in view of Yang discloses the method of claim 1 and the device of claim 11.
Chen in view of Ak, and further in view of Yang does not teach wherein the plurality of images stored in the database comprise a picture taken by a user.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses wherein the plurality of images stored in the database comprise a picture taken by a user (Weng: Page 1018, Section V, Subsection A. Database).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Ak, and further in view of Yang with the teaching of Weng by using the database comprise a picture taken by a user in order increase user experience.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S PG-PUB NO. 20200175062 A1) in view of Ak et al (CVPR, 2018, pp. 7708-7717), and further in view of Yang et al (2018 IEEE/CVF, pp. 3684-3692), in view of Gokturk (U.S PG-PUB NO. 20080212899 A1).
-Regarding claim 20, Chen in view Ak, and further in view of Yang disclose wherein the feature information includes basic structure information of boundaries and shape information of a target feature (Ak: Figure 7, “bounding box”; Page 7715, 1st Col., 1st paragraph, “estimated bounding box”; Page 7711, 1st Col., 1st paragraph; Page 7713, 1st Col, 3rd paragraph, “shape”).
Chen in view Ak, and further in view of Yang does not teach intersection information of a target feature.
However, Li is an analogous art pertinent to the problem to be solved in this application and discloses intersection information of a target feature (Gokturk: [0163], “intersection or union”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Ak, and further in view of Yang with the teaching of Gokturk by including intersection information of a target feature in order to obtain more accurate global feature information to improve the performance of image retrieval. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S PG-PUB NO. 20200175062 A1) in view of Ak et al (CVPR, 2018, pp. 7708-7717), and further in view of in view of Yang et al (2018 IEEE/CVF, pp. 3684-3692), Yang (U.S PG-PUB NO. 20190347485 A1), hereinafter Yang-1.
-Regarding claim 21, Chen in view of Ak, and further in view of Yang does not teach wherein the feature information includes information reflecting spatial relationship between the two target areas.
However, Yang-1 is an analogous art pertinent to the problem to be solved in this application and discloses wherein the feature information includes information reflecting spatial relationship between the two target areas (Yang: [0133], “a spatial correspondence between each region of an image”; [0170]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Chen in view of Ak, and further in view of Yang with the teaching of Yang-1 by using the feature information includes information reflecting spatial relationship between the two target areas in order to perform clipping and scaling operation to extract extra feature information.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664